Exhibit 1 Empire Resorts, Inc. and Continental Stock Transfer& Trust Company as Rights Agent RIGHTS AGREEMENT Dated as of March 24, 2008 Table of Contents Table of Contents Page Section 1. Definitions 1 Section 2. Appointment of Rights Agent. 5 Section 3. Issuance of Rights Certificates. 6 Section 4. Form of Rights Certificates. 7 Section 5. Countersignature and Registration. 8 Section 6. Transfer, Split Up, Combination and Exchange of Rights Certificates; Mutilated, Destroyed, Lost or Stolen Rights Certificates. 9 Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights. 9 Section 8. Cancellation and Destruction of Rights Certificates 11 Section 9. Reservation and Availability of Capital Stock. 12 Section 10. Preferred Stock Record Date 13 Section 11. Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights 13 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 20 Section 13. Consolidation, Merger or Sale or Transfer of Assets Cash Flow or Earning Power. 20 Section 14. Fractional Rights and Fractional Shares. 23 Section 15. Rights of Action 24 Section 16. Agreement of Rights Holders 24 Section 17. Rights Certificate Holder Not Deemed a Stockholder 25 Section 18. Concerning the Rights Agent. 25 Section 19. Merger or Consolidation or Change of Name of Rights Agent. 26 Section 20. Duties of Rights Agent 26 Section 21. Change of Rights Agent 28 Section 22. Issuance of New Rights Certificates 29 Section 23. Redemption. 29 Section 24. Exchange. 30 Section 25. Notice of Certain Events. 31 Section 26. Notices 32 Section 27. Supplements and Amendments 32 Section 28. Successors 33 i Table of Contents Section 29. Determinations and Actions by the Board of Directors, etc 33 Section 30. Benefits of this Agreement 33 Section 31. Severability 33 Section 32. Governing Law 34 Section 33. Counterparts 34 Section 34. Descriptive Headings 34 Section 35. Book-Entry 34 Section 36. Force Majeure 34 EXHIBITS Exhibit A — Form of Certificate of Designation, Preferences and Rights of Series A Junior Participating Preferred Stock Exhibit B — Form of Rights Certificates Exhibit C — Form of Summary of Rights to Purchase Series A Junior Participating Preferred Stock ii Table of Contents RIGHTS AGREEMENT RIGHTS AGREEMENT, dated as of March 24, 2008 (the “Agreement”), between Empire Resorts, Inc, a Delaware corporation (the “Company”), and Continental Stock Transfer& Trust Company, a New York Corporation (the “Rights Agent”). W
